Title: To John Adams from Charles Love, Jr., 21 April 1800
From: Love, Charles, Jr.
To: Adams, John



Sir
Alexandria April 21st: 1800

The Honour of Your much valued Favour, I am now with gratitude to acknowledge—
To You Sir, I owe my warmest Thanks, for the very encourageing, and to me highly Honourable manner, in which you have been pleas’d to observe on such parts of my Poem, as meet your approbation—nor am I less sensible of the obligation which arises from the candour of your strictures thereon—
In your Comment, You have indeed been careful, not to “bruise the tender reed”—it is mild, but yet impressive—and should I again visit at the Mount, the Dear Ladies, shall own, and admire, the Polish it has wrought.
In the culture of my–own thin Soil, I have endeavour’d to introduce the energetic root of Milton, and to draw nutrition from the smothly flowing streams of Thomson—the former appears often rough, the latter sometimes vapid—a happy medium was my aim—the Blade would have been more luxuriant, but for the blast of penary—the Grain would have been more perfect, but that I was hurried into the harvest—
From the melodious Chant of the Muses, to the monotonous clamour of necessity, is an imminent, a discomposing steep—but as it argues not the privation of Integrity, unblushing I own the frequency of my descent—
To this cause I am accurate in attributing those defects in my Poem which wear the semblance of Neglect—Deligence, Respected Sir, is my pride—and when I boast, it shall be my theme—
Above all Sir, I thank you for yor last comment—it, indeed conveys the soothing Oil of gladness; He, who in his Writings displays the “Pure Heart” the chaste sentiment—can not be said to have Written in vain—
With reverential Esteem / I have the Honor to be / Sir / Your Excellency’s / most Obedient Respectful / Humble Servant
Charles Love